Citation Nr: 1047543	
Decision Date: 12/21/10    Archive Date: 12/22/10

DOCKET NO.  08-32 622	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
the claim for service connection for a gastrointestinal 
condition, currently claimed as irritable bowel syndrome.

2.  Entitlement to service connection for congestive heart 
failure, to include as a result of exposure to herbicides.


REPRESENTATION

Appellant represented by:	Robert Legg, Attorney-at-Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION


The Veteran had active service from February 1970 to September 
1970.

This matter originally came before the Board of Veterans' Appeals 
(Board) on appeal from May 2008 and September 2008 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Roanoke, Virginia.

In July 2009, the Veteran appeared at a Travel Board hearing 
before the undersigned Veterans Law Judge.  A transcript of the 
hearing is of record.

In a January 2010 decision, the Board dismissed the issues of 
entitlement to service connection for tinnitus, tympanosclerosis, 
spleen enlargement, and hepatic tenderness without prejudice; 
denied the claims of service connection for hypertension and 
congestive heart failure; and concluded that new and material 
evidence had not been received to reopen the claim of service 
connection for a gastrointestinal disorder, to include irritable 
bowel syndrome disease. 

The Veteran appealed the Board's decision to the United States 
Court of Appeals for Veterans Claims (Court).  In an August 2010 
Motion for Joint Remand, the parties to the appeal agreed that 
the Board's denial of entitlement to service connection for 
hypertension, to include as a result of exposure to herbicides, 
and the dismissal of his claims of service connection for 
tinnitus, tympanosclerosis, spleen enlargement, and hepatic 
tenderness, were not the subject of the motion and should not be 
disturbed.  The parties indicated that the issues of entitlement 
to service connection for congestive heart failure and whether 
new and material evidence had been received to reopen the claim 
of service connection for a gastrointestinal disorder, claimed as 
irritable bowel syndrome, were the subject of the joint motion 
and remained on appeal.  The parties requested that the denials 
be vacated and that the matter be remanded to the Board for 
actions consistent with the joint motion.  In August 2010, the 
Court issued an order granting the motion. 

The issue of entitlement to service connection for congestive 
heart failure is REMANDED to the RO.  The RO will notify the 
Veteran if further action is required on his part.  


FINDINGS OF FACT

1.  The RO denied service connection for a gastrointestinal 
disorder in June 1973.  The Veteran was notified of this decision 
that same month and did not appeal.

2.  The most recent final rating decision declining to reopen the 
claim for service connection for a stomach condition of unknown 
etiology was issued in July 2004.

3.  Evidence not previously considered and received since the 
denial of service connection for a gastrointestinal disorder in 
July 2004 does not raise a reasonable possibility of 
substantiating the claim.


CONCLUSION OF LAW

New and material evidence sufficient to reopen the claim of 
entitlement to service connection for a gastrointestinal 
disorder, to include irritable bowel syndrome disease, has not 
been received.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. 
§ 3.156 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As noted above, in its January 2010 decision the Board did not 
reopen the claim of service connection for a gastrointestinal 
disorder, claimed as irritable bowel syndrome.  In the August 
2010 joint motion, the parties agreed that remand was necessary 
for the Board to provide an adequate statement of reasons or 
bases "for its determination that the Appellant did not properly 
file an NOD to the May 2003 RO decision."  Joint Motion at 6.  
The parties noted that the Board did not address whether the RO's 
determinations regarding the Veteran's 2003 letters were correct; 
in particular, the parties noted that "the Board did not provide 
legal support for its determination that a signature is required 
on an NOD or, if relevant, whether Appellant's handwritten name 
in the June 2003 letter constituted a signature."  Joint Motion 
at 7.  

The Board first notes that service connection was initially 
denied in a June 1973 rating decision for a stomach condition of 
unknown etiology.  In the rating decision, the RO noted that the 
Veteran gave a history of stomach difficulties during a Naval 
Reserve examination prior to active duty.  The RO also noted that 
the Veteran had stomach complaints in service and was transferred 
from Vietnam to Japan for hospitalization in June 1970, then 
evacuated to the Naval Hospital at Camp Lejeune in North Carolina 
in August 1970.  The Veteran gave a history of some three years 
of sharp epigastric pain of short duration radiating posteriorly 
to the spine.  In between the sharp pain, which occurred every 
two to three days, he described a dull constant ache in the 
epigastrium.  Diagnoses of functioning pyloroduodenal 
irritability and diverticulum, esophageal, pulsing type, were 
rendered.  A Medical Board held that these conditions were 
neither incurred in nor aggravated by service and existed prior 
to enlistment.  At the time of an April 1973 VA examination, the 
Veteran's chief complaint was diarrhea with some abdominal pain, 
and the examiner recommended that the Veteran be hospitalized for 
a period of observation and examination to establish the etiology 
of his condition.  The Veteran did not report for the scheduled 
hospitalization.  The Veteran was notified of this action by a 
letter in June 1973.  He did not file a notice of disagreement 
with this decision, which is final.  See 38 U.S.C.A. § 7105.

In December 2002, the Veteran requested that his claim for 
service connection for "a stomach condition (ulcers)" be 
reopened.  In a May 2003 rating decision, the RO noted the denial 
in June 1973, which is a final decision, and concluded that new 
and material evidence had not been received to reopen the claim.  
The RO also denied service connection for hearing loss in this 
rating decision.  The Veteran was notified of these actions by a 
letter dated in May 2003.

The claims file contains a one-page handwritten note dated June 
4, 2003 and received on June 6, 2003, which is styled as a 
"Notice of Disagreement."  The RO responded with a letter dated 
June 11, 2003, in which it informed the Veteran that the letter 
dated June 4, 2003 did not qualify as a notice of disagreement as 
it did not indicate the specific determinations with which he 
disagreed.  The Veteran was instructed to send a notice of 
disagreement listing the issue(s) with which he disagreed, in 
order to file his appeal.  He was also informed that the 
determination that he had not filed a valid notice of 
disagreement was appealable, and he was given his appellate 
rights.  

The claims folder does not contain a notice of disagreement with 
the RO's June 2003 determination that the letter dated June 4, 
2003 was not a valid notice of disagreement.  It is neither 
contended nor shown that the Veteran appealed that determination.  
Hence, that decision is final.  See 38 U.S.C.A. § 7105.

The claims folder does contain a photocopy of a three-page, 
undated, handwritten letter, which was stamped as received on 
July 24, 2003.  The letter begins "Reply Refer 218/Auth/MJS" 
followed by a line containing the Veteran's VA claim number 
followed by a line containing the Veteran's last name, then his 
first name.  These items are obviously copied from the notice 
letter dated in May 2003 and are followed by the sentence, "I 
wish to appeal the decision you made on my claims."  The letter 
also lists the claim for a stomach condition and the claim for 
service connection for hearing loss, and contains further 
statements concerning these two claims.  

The claims folder also contains a letter dated in August 2003, a 
copy of which was also sent to the Veteran's representative, in 
which the Veteran was instructed to sign the notice of 
disagreement and given instructions concerning an acceptable 
signature if he was incapable of signing.  Nothing further was 
received from the Veteran or his representative until a statement 
dated October 1, 2003 by the Veteran's new veterans' service 
organization representative.  

As noted above, because the Veteran did not appeal the June 2003 
determination that the letter dated June 4, 2003 was not a valid 
notice of disagreement, that decision is final.   See 38 U.S.C.A. 
§ 7105.  Consequently, that decision is not now before the Board 
on appeal.  The Court's order requires the Board to provide 
reasons and bases for a determination that the Veteran did not 
properly file a notice of disagreement with the May 2003 rating 
decision.  To the extent that the Court's order would require the 
Board to address the RO's June 2003 determination, the Board 
notes that it is a final decision that was not appealed to the 
Board.  

Turning next to the RO's actions concerning the second, undated, 
handwritten letter, the Board first notes that the RO must have 
returned the original letter to the Veteran for his signature 
with the August 2003 letter, as the claims folder only contains a 
photocopy of this undated letter.  In the motion granted by the 
Court, the parties agree that the Board should provide 'legal 
support" for the requirement that the notice of disagreement be 
signed, and, if relevant, address whether the handwritten name 
"in the June 2003 letter" constituted a signature.  

The Board first notes that 38 U.S.C.A. § 7105, concerning the 
filing of a notice of disagreement and appeal, specifies that the 
notice of disagreement must be in writing and filed within a 
certain period of time "with the activity which entered the 
determination" by the claimant or other specified persons.  
38 U.S.C.A. § 7105(b).  The statute does not specify that the 
notice of disagreement contain the signature of the person filing 
the notice of disagreement.  The Board also notes that neither 
38 C.F.R. § 20.201, concerning the notice of disagreement, nor 
38 C.F.R. § 20.300 et seq., concerning filing, contain a specific 
requirement that the notice of disagreement contain a signature.  
Both the statute and the regulations, however, do specify who may 
file a notice of disagreement.  

Black's Law Dictionary (9th ed. 2009), defines "signature" as a 
person's name or mark written by that person or at the person's 
direction. It further provides that, in commercial law, a 
signature is defined as any name, mark, or writing used with the 
intention of authenticating a document, and cites the definition 
in Restatement (Second) of Contracts § 134 (1979): "The 
signature to a memorandum may be any symbol made or adopted with 
an intention, actual or apparent, to authenticate the writing as 
that of the signer."  Here, the undated letter received in July 
2003 did not contain a signature.  The Veteran's representative 
now argues that the Veteran's handwritten name constituted his 
signature.  But the Board notes that the Veteran's name was in 
the format "Last Name, First Name" with the claim number at the 
beginning of the letter - not the usual format or placement of a 
signature.  The Board concludes that the Veteran's name was 
included, along with his claim number, to identify the claimant, 
not to authenticate the person who filed the document.  

The motion granted by the Court does not cite to any case law for 
or against a requirement of a signature on the notice of 
disagreement, and the Board has not found a precedential decision 
by the United States Court of Appeals for Veterans Claims for or 
against such a requirement.  The Board concludes, however, that 
it was reasonable for the RO to return the undated letter 
received in July 2003 to the Veteran for his signature, as both 
the statute and the regulations provide that the notice of 
disagreement should be filed by certain, specified individuals, 
and the signature of the person filing the notice of disagreement 
would authenticate that the document was filed by one of the 
persons who may file a notice of disagreement.

The Board also notes that 38 C.F.R. § 19.26(b) provides that if 
an unclear communication or disagreement is received by the 
agency of original jurisdiction, the agency will contact the 
claimant to obtain clarification.  Further, 38 C.F.R. § 19.26(c) 
provides that if a response is not received by the claimant 
within 60 days of the request for clarification or one-year 
period after the date of mailing of notice of the adverse 
decision being appealed (60 days for simultaneously contested 
claims), the previous communication will not be considered a 
notice of disagreement as to any claim for which clarification 
was requested.  As the Veteran did not respond to the RO's 
request for signature clarification of the person filing the 
notice of disagreement, the Board concludes that the RO acted 
appropriately in seeking to obtain a signature to authenticate 
that the purported notice of disagreement filed in July 2003 was 
indeed filed by someone who may file a notice of disagreement.
The Veteran obtained a new veterans service organization 
representative in September 2003 and, in October 2003, a 
representative of that organization filed both the VA Form 21-22 
appointing that organization and a document that was styled as 
"an informal claim for either compensation or pension benefits, 
as appropriate."  This was followed by documents filed on May 
24, 2004 "in support of the veteran's request for 
reconsideration of rating for Irritable Bowel Syndrome."  
Unfortunately, the document filed in October 2003 did not meet 
the requirements of a notice of disagreement; it is not 
identified as a notice of disagreement and even with the most 
sympathetic reading possible, it does not identify a decision 
with which the Veteran disagreed.  Also, the document filed on 
May 25, 2004 was filed more than one year after the May 15, 2003 
notice of the May 2003 rating decision; hence, it cannot be 
considered a timely notice of disagreement, even with 
consideration of the "postmark" rule, 38 C.F.R. § 20.305(a).  
Thus, no timely notice of disagreement was filed as to the May 
2003 rating decision.

A claimant has one year from the date of notification of a VA 
decision to submit a notice of disagreement.  If no notice of 
disagreement is received, the decision becomes final.  
38 U.S.C.A. § 7105.  Final decisions can be reopened with the 
submission of new and material evidence.  38 U.S.C.A. § 5108.

New evidence means existing evidence not previously submitted to 
agency decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, related to an unsubstantiated fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of substantiating the 
claim.  See 38 C.F.R. § 3.156(a).

The Court has elaborated that material evidence is: (1) evidence 
on an element where the claimant initially failed to submit any 
competent evidence; (2) evidence on an element where the 
previously submitted evidence was found to be insufficient; (3) 
evidence on an element where the appellant did not have to submit 
evidence until a decision of the Secretary determined that an 
evidentiary presumption had been rebutted; or (4) some 
combination or variation of the above three situations.  Kent v. 
Nicholson, 20 Vet. App. 1 (2006).

Service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury suffered 
or disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  Service connection requires competent 
evidence showing: (1) the existence of a present disability; (2) 
in-service incurrence or aggravation of a disease or injury; and 
(3) a causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  Shedden 
v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also 
Caluza v. Brown, 7 Vet. App. 498 (1995).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing 
the second and third Shedden/Caluza element is through a 
demonstration of continuity of symptomatology.  Barr v. 
Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. 
App. 488, 494- 97 (1997); see also Clyburn v. West, 12 Vet. App. 
296, 302 (1999).  Continuity of symptomatology may be established 
if a claimant can demonstrate (1) that a condition was "noted" 
during service; (2) evidence of post-service continuity of the 
same symptomatology; and (3) medical or, in certain 
circumstances, lay evidence of a nexus between the present 
disability and the post-service symptomatology.  Savage, 10 Vet. 
App. at 495-96; see Hickson v. West, 12 Vet. App. 247, 253 (1999) 
(lay evidence of in-service incurrence sufficient in some 
circumstances for purposes of establishing service connection); 
38 C.F.R. § 3.303(b).

Lay persons are not competent to opine as to medical etiology or 
render medical opinions.  Barr v. Nicholson; see Grover v. West, 
12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  Lay testimony is competent, however, to 
establish the presence of observable symptomatology and "may 
provide sufficient support for a claim of service connection."  
Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Falzone v. 
Brown, 8 Vet. App. 398, 405 (1995) (lay person competent to 
testify to pain and visible flatness of his feet); Espiritu, 2 
Vet. App. at 494- 95 (lay person may provide eyewitness account 
of medical symptoms).

The Board may not reject the credibility of the veteran's lay 
testimony simply because it is not corroborated by 
contemporaneous medical records.  Buchanan v. Nicholson, 451 F.3d 
1331, 1336 (Fed. Cir. 2006).

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must determine 
whether such evidence is also credible.  See Layno, supra 
(distinguishing between competency ("a legal concept determining 
whether testimony may be heard and considered") and credibility 
("a factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted").

Service connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

Every veteran shall be taken to have been in sound condition when 
examined, accepted and enrolled for service, except as to defects 
noted at the time of the examination, acceptance and enrollment, 
or where clear and unmistakable evidence or medical judgment is 
such as to warrant a finding that the disease or injury existed 
before acceptance and enrollment, and was not aggravated by such 
service.  38 U.S.C.A. § 1111.

In order to rebut the presumption of sound condition under 
38 U.S.C. § 1111, the government must show by clear and 
unmistakable evidence both that the disease or injury existed 
prior to service, and that the disease or injury was not 
aggravated by service.  Wagner v. Principi, 370 F.3d 1089 (Fed. 
Cir. 2004).

To satisfy the second requirement for rebutting the presumption 
of soundness, the government must rebut a statutory presumption 
of aggravation by showing, by clear and unmistakable evidence, 
either that (1) there was no increase in disability during 
service, or (2) any increase in disability was "due to the 
natural progression" of the condition.  Joyce v. Nicholson, 443 
F.3d 845, 847 (Fed. Cir. 2006).

The clear and unmistakable evidentiary standard applies to the 
burden to rebut the presumption, but this standard does not 
require the absence of conflicting evidence.  Kent v. Principi, 
389 F.3d 1380, 1383 (Fed. Cir. 2004).

The provisions of 38 U.S.C.A. § 1153 provide criteria for 
determining when a pre-existing disability has been aggravated.  
Under the statute, a preexisting injury or disease will be 
considered to have been aggravated by active military, naval, or 
air service, where there is an increase in disability during such 
service, unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  
38 U.S.C. A. § 1153.  Temporary or intermittent flare-ups during 
service of a preexisting injury or disease are not sufficient to 
be considered "aggravation in service" unless the underlying 
condition, not just the symptoms, has worsened.  Hunt v. 
Derwinski, 1 Vet. App. 292, 297 (1991); see also 38 C.F.R. 
§ 3.306(b).

Certain chronic diseases, including ulcer disease, will be 
presumed to have been incurred in service if they become manifest 
to a degree of ten percent or more within one year of the 
veteran's separation from service.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.

As noted above, the record contains a final denial of service 
connection for a gastrointestinal disorder in June 1973, followed 
by a final denial in May 2003 of the Veteran's attempt to reopen 
the claim.  

In October 2003, the Veteran's representative filed an informal 
claim on his behalf, followed in May 2004 by a May 2004 letter 
from the Veteran's private physician, F. Spin, M.D., containing 
the medical opinion, based on the information available to him, 
that the Veteran most likely had irritable bowel syndrome, and it 
was more likely than not that these symptoms arose as a result of 
the stress that the Veteran was subjected to during his tour of 
duty in Vietnam.  

In a July 2004 rating decision, the RO considered the letter from 
Dr. Spin and the argument that a stomach condition was caused by 
exposure to Agent Orange, and again denied service connection for 
a stomach condition of unknown etiology (claimed as irritable 
bowel syndrome) on the basis that new and material evidence had 
not been received.  The RO notified the Veteran of this action by 
a letter dated in July 2004.  It is neither contended nor shown 
that the Veteran filed a notice of disagreement with the July 
2004 rating decision, which is final.  See 38 U.S.C.A. § 7105.

Evidence received since the July 2004 rating decision includes 
additional treatment records; statements from the Veteran as to 
his belief that his current stomach problems were related to his 
period of service; a copy of the Veteran's social security award 
letter and treatment records used in connection with the claim; 
the testimony of the Veteran at his July 2009 Travel Board 
hearing; duplicate copies of service medical records and the 
prior letter from Dr. Spin; and a statement from the Veteran's 
wife about the Veteran's health condition after his return from 
his period of active service.  

As for the duplicate records and statement from Dr. Spin, they 
are of not new, as they were of record at the time of the 
previous denial.  As for the Veteran's statements and testimony, 
the Board notes that the Veteran continues to maintain that his 
current stomach disorders are related to his period of service 
and he has highlighted several instances in his service treatment 
record as proof of his beliefs.  This information was known at 
the time of the previous denial of service connection; it is 
essentially cumulative and of no probative value.  Hence, it is 
not new and material evidence.  As for the additional treatment 
records associated with claims folder, they demonstrate that the 
Veteran continues to have stomach difficulties, but they do not 
provide a nexus to service.  The letter from the Veteran's wife, 
while noting that the Veteran had numerous problems after his 
return from service, is of no probative value as she is not 
competent to render an opinion as to the etiology of any stomach 
problems that the Veteran may have had.  The basis for the prior 
denial was that the Veteran's stomach condition, which preexisted 
service, was not permanently aggravated beyond normal progression 
by his active duty service.

The newly received evidence does not relate to the unestablished 
element of a nexus between any current gastrointestinal disorder, 
including irritable bowel syndrome, and service.  Absent 
competent evidence of a nexus, the evidence of current disability 
could not substantiate the claim.  Accordingly, it does not raise 
a reasonable possibility of substantiating the claim and is not 
new and material and the petition to reopen must be denied.  In 
reaching this decision the Board has considered the doctrine of 
reasonable doubt, but does not find the evidence to be so evenly 
balanced as to give rise to such doubt.  38 U.S.C.A. § 5107(b) 
(West 2002).

Duties to Notify and Assist the Claimant

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance. 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2010).

Proper VCAA notice must inform the claimant of any information 
and evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) and that the 
claimant is expected to provide.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1).  For claims pending before VA on or 
after May 30, 2008, 38 C.F.R. § 3.159 has been amended to 
eliminate the requirement that VA request that a claimant submit 
any evidence in his or her possession that might substantiate the 
claim.  73 Fed. Reg. 23,353 (Apr. 30, 2008).

The Court has held that that the notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim.  Those five elements 
include: 1) Veteran status; 2) existence of a disability; 3) a 
connection between the Veteran's service and the disability; 4) 
degree of disability; and 5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Court has also held that the notice in a new and material 
evidence claim must include (with some degree of specificity) 
notice of the evidence and information that is necessary to 
reopen the claim and the evidence and information that is 
necessary to establish the underlying claim for the benefit 
sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

In an August 2007 letter, the RO informed the Veteran that he had 
been previously denied service connection for a gastrointestinal 
disorder in June 1973.  The RO indicated that the claim had been 
denied as it had been held that the condition was neither 
incurred in or aggravated by service and had existed prior to 
enlistment.  The RO stated that in order for the Veteran to 
reopen this claim, new and material evidence was needed.  He was 
told that new and material evidence was evidence that raised a 
reasonable possibility of substantiating the claim.  Therefore, 
the evidence he submitted had to relate to this fact.

While the RO cited the June 1973 determination as opposed to the 
most recent determination made in July 2004, the reasons for both 
denials were essentially the same.  Hence, the Veteran was made 
aware of the reasons for the prior denial.

As it relates to all issues, the Veteran's status has been 
substantiated.  The Board further notes that in the August 2007 
letter, the Veteran was provided with notice that informed him of 
the evidence needed to substantiate his claim.  The letter also 
told him what evidence he was responsible for obtaining and what 
evidence VA would undertake to obtain.  The letter further asked 
him to submit relevant evidence in his possession.  The Veteran 
was also provided with notice as to the disability rating and 
effective date elements of the claim in the August 2007 letter.

VA has also complied with its duty to assist the Veteran in 
substantiating the claim.  It appears that all pertinent post 
service treatment records have been requested and that all 
available records have been obtained.  There is no duty to 
provide an examination prior to reopening the claim.  38 C.F.R. 
§ 3.159(c)(4)(iii) (2009).


ORDER

New and material evidence not having been received, the claim of 
entitlement to service connection for a gastrointestinal 
disorder, to include irritable bowel syndrome, is not reopened 
and the appeal is denied.


REMAND

With regard to the claim of service connection for congestive 
heart failure, the Board notes that in the August 2010 joint 
motion, the parties indicated that in the January 2010 decision, 
the Board noted that the Veteran's claim of service connection 
for nonischemic heart disease was not a condition subject to 
presumptive service connection arising from exposure to 
herbicides.  However, the parties observed that on October 13, 
2009, the Secretary of Veterans Affairs announced a decision to 
establish presumptions of service connection for three new 
conditions, including ischemic heart disease.  They further 
observed that in November 2009, VA issued Fast Letter 09-50, 
which stated that VA must hold or stay a claim that arose under 
the Secretary's public announcement and refrain from issuing 
rating decisions until the implementing regulation became final.  

The parties noted that the Board cited to a letter by the 
Veteran's physician indicating that the Veteran had nonischemic 
cardiomyopathy.  The parties also indicated that the Board found 
that there was no competent medical evidence demonstrating a link 
between heart disease and the Veteran's period of service.  It 
also noted that the Board found that presumptive service 
connection for congestive heart failure based on exposure to 
Agent Orange would fail for the Veteran's nonischemic heart 
disease.  The parties indicated that remand was necessary for the 
Board to address, in the first instance, the positive evidence of 
record regarding the Veteran's claim for congestive heart 
failure.  The parties also noted that the Board did not address 
whether the Veteran was presumptively exposed to herbicides.  The 
parties further indicated that he Board did not address the 
positive evidence of record, specifically an April 2001 private 
medical record stating that the Veteran's condition might be 
ischemic cardiomyopathy.  The parties indicated that the Board 
should address these issues and determine if it was appropriate 
to stay the case pending changes in the implementing regulations 
pursuant to VA Fast Letter 09-50.  

In a November 2010 letter, the Veteran's attorney noted that the 
Secretary had recently added ischemic heart disease to the list 
of diseases that can be presumed as a result of exposures to 
herbicides in Vietnam and that the Board chairman recently 
released his stay on these types of claims.  The attorney also 
submitted a photocopy of the April 2001 medical record from the 
Veteran's private physician where it was noted that the Veteran 
was felt to have ischemic cardiomyopathy possibly from 
longstanding hypertension.  

While the Board notes that the record contains numerous findings 
of nonischemic heart disease, to clear up any discrepancy as to 
the nature of any current heart disease, to include whether it is 
ischemic in nature, the Veteran should be afforded a VA 
cardiology examination to determine the nature and etiology of 
any current heart disease, and it relationship, if any, to the 
Veteran's period of service, to include as a result of exposure 
to herbicides in Vietnam.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be scheduled for a 
VA examination to determine the etiology of 
any current heart disease.  All indicated 
tests and studies should be performed and 
all findings should be reported in detail.  
The claims folder should be made available 
to the examining physician for review and 
such review should be noted on the report.

Following examination, the examiner should 
identify the type(s) of heart disease that 
is present and whether it is ischemic in 
nature.  The examiner should offer an 
opinion on the following question:  Is it 
at least as likely as not (50 percent 
probability or greater) that any current 
heart disease, if found, is related to the 
Veteran's period of active service?  The 
examiner should provide detailed rationale 
for any opinion rendered.

2.  The Veteran should be advised in 
writing that it is his responsibility to 
report for the VA examinations, to 
cooperate with the development of his 
claim, and that the consequences for 
failure to report for a VA examination 
without good cause include denial of the 
claim.  38 C.F.R. §§ 3.158, 3.655 (2010).  
In the event that the Veteran does not 
report for any ordered examination, 
documentation must be obtained that shows 
that notice scheduling the examination was 
sent to his last known address prior to the 
date of the examination.  It should also be 
indicated whether any notice that was sent 
was returned as undeliverable.

3.  To help avoid future remand, the RO 
must ensure the required actions have been 
accomplished (to the extent possible) in 
compliance with this REMAND.  If any action 
is not undertaken, or is taken in a 
deficient manner, corrective action should 
be undertaken before the claims file is 
returned to the Board.  See Stegall v. 
West, 11 Vet. App. 268 (1998).

4.  After undertaking any other development 
deemed appropriate, the RO should 
readjudicate the remaining issue on appeal.  
If any benefit sought is not granted, the 
Veteran's attorney should be furnished with 
a supplemental statement of the case 
containing all pertinent laws and 
regulations and afforded an opportunity to 
respond before the record is returned to 
the Board for future review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



______________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


